DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (CN106239574), hereinafter Jiang.
Regarding claim 1, Jiang teaches a retraction device for a feeding mechanism of a microtome, comprising: 
a spindle 23 movable along an axis direction thereof and having a first end; and 
an operating unit comprising a pull rod 16 and a movable member 12, the pull rod having a first end and a second end, the movable member defining a step-shaped groove 19, the first end of the pull rod being connected to the first end of the spindle, the second end of the pull rod being received in the groove; the groove comprising a first step 20, a second step 21 and an inclined face connecting the first step and the second step arranged along a first direction, a height of the second step being greater than a height of the first step in the axis direction of the spindle, and the inclined face being an inclined flat face; 
wherein the movable member is slidable relative to the pull rod in the first direction, such that the pull rod is switchable between the first step and the second step through the inclined face, and thus the spindle is switchable between a retraction position and a release position; when in the retraction position, the pull rod is received in the second step, and when in the release position, the pull rod is received in the first step.
See Fig. 2-4.
Regarding claim 20, Jiang teaches a retraction device for a feeding mechanism of a microtome, comprising: 
a spindle 23 movable along an axis direction thereof, and 
an operating unit comprising: 
a movable member 12 defining a step-shaped groove 19, the groove 19 comprising a first step 20, a second step 21 arranged along a first direction and an inclined face connecting the first step and the second step along the first direction, the second step having a depth deeper than a depth of the first step in the axis direction of the spindle, and the inclined face being an inclined flat face; and 
a pull rod 16 having a first end connected to the spindle and a second end received in the groove, 
wherein the first direction is perpendicular to the axis direction of the spindle, the pull rod is slidable between the first step and the second step through the inclined face to cause the spindle to switch between a retraction position in which the pull rod is received in the second step, and a release position in which the pull rod is received in the first step.
See Figs. 2-4.
As to the limitation “the inclined surface being an inclined flat face”, the term “flat” means “smooth and even; without marked lumps or indentations.” (Dictionary.com). The inclined surface in Jiang does not have any lump or indentation, therefore, the surface of the inclined surface is considered to be flat.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN106239574), hereinafter Jiang.
Regarding claims 7-9, 12, 13, and 14, Jiang teaches the invention substantially as claimed except for specific dimensions of the angle of the inclined surface, the height different between the first step and the second step, and the length of the inclined surface.
It is respectfully submitted that it would have been an obvious matter of design choice to provide the specific length, angles, and ranges thereof, since applicant has not disclosed that having the specific length, angles, and ranges thereof solves any stated problem or is for any particular purpose and it appears that the retraction device would perform equally well with substantially any length, angle, or ranges thereof so long as the configuration of the retraction device of CP ‘574 remains substantially the same.
Regarding claim 15-18, Jiang teaches the invention substantially as claimed except for the limitations in the bolded texts including:
[claim 15] wherein the first step comprises a first flat face extending along the axis direction of the spindle, a second flat face extending along the first direction, and a first cylinder face (e.g., the corresponding curved face best viewed in Fig. 3) tangentially connected between the first flat face and the second flat face;
the second step comprises a third flat face extending along the axis direction of the spindle, a fourth flat face extending along the first direction, and a second cylinder face (e.g., the corresponding curved face best viewed in Fig. 3) tangentially connected between the third flat face and the fourth flat face;
the inclined face is connected between a lower edge of the second flat face and an upper edge of the fourth flat face (e.g., as best viewed in Fig. 3); and
a length of the third flat face along the axis direction of the spindle is shorter than a length of the first flat face along the axis direction of the spindle (e.g., due to the inclined face and the difference in heights as best viewed in Fig. 3);
[claim 16 (from 15)] wherein a radius of the first cylinder face and a radius of the second cylinder face are no less than a radius of the pull rod;
[claim 17 (from 16)] wherein the radius of the first cylinder face is equal to the radius of the second cylinder face;
[claim 18 (from 15)] wherein a length of the second flat face along the first direction is equal to the length of the first flat face along the axis direction of the spindle, and the length of the fourth flat face along the first direction is equal to the length of the third flat face along the axis direction of the spindle.
Thus, Jaimg lacks:
(a) an explicit disclosure that the recited first through fourth faces are flat faces as shown above in bolded texts;
(b) the specific relationships between the rod diameter and the cylinder faces as set forth in claims 16-17; and
(c) the specific relative lengths of the flat faces as set forth in claim 18.
Regarding (a), it is respectfully submitted that one having ordinary skill in the art would readily understand and consider it obvious that providing such faces as flat faces would provide for an easier machining configuration, wherein the machine tool, particularly when using a milling tool or the like, would most efficiently move through the necessary shape of the groove 19 through a series of straight lines forming the bottom and sides of the groove 19 interrupted by arcuate turns between the straight lines to form the substantially U-shaped groove of CP ‘574. Therefore, it would have been obvious to one having ordinary skill in the art to make the subject faces flat to gain the ease and efficiency of machining the faces in such a manner.
Regarding (b), it is respectfully submitted that it would have been obvious to one having ordinary skill in the art to make the radius of the cylinder faces at least as large as the radius of the rod so that the rod can be seated and secured within the arcuate cylinder faces such that the rod contacts as much of the cylinder face as possible to provide the best wear conditions. This is contrasted with the situation in which the rod radius is larger than the radius of the cylinder faces causing two points of contact when the rod tries to seat itself within the cylinder faces causing a less stable force relationship during operation.
Additionally, it would have been obvious to one having ordinary skill in the art to make the radius of both cylinder faces equal as a matter of machining efficiency, wherein both cylinder faces are formed by the same tool. Further, because they both cooperate with the same rod, one having ordinary skill in the art would consider it a matter of common sense as well as machining efficiency to make both cylinder faces having the same radius.
Regarding (c), it is respectfully submitted that providing the specific relative lengths of the flat faces would be the mere discovery of the optimum or workable ranges within the general conditions of the prior art by routine experimentation and therefore obvious to one of ordinary skill in the art. Additionally, it is respectfully submitted that it would have been an obvious matter of design choice to provide the specific relative lengths of the flat faces since applicant has not disclosed that having the specific lengths solves any stated problem or is for any particular purpose and it appears that the retraction device would perform equally well with substantially any length so long as the configuration of the retraction device of CP ‘574 remains substantially the same.
Response to Arguments
Applicant's arguments filed on 07/19/2022 have been fully considered but they are not persuasive. 
This Office Action is a non-final action since claim 20 was not addressed in the Office Action dated on 04/27/2022.
The Applicant’s argument with respect to the term “flat surface” of the inclined surface is not persuasive.  The term “flat” means “smooth and even; without marked lumps or indentations.” (Dictionary.com). The inclined surface in Jiang does not have any lump or indentation, therefore, the surface of the inclined surface is considered to be flat.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724